Citation Nr: 1621248	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  08-35 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for degenerative disc disease (DDD) of lumbar spine for the period prior to March 27, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel







INTRODUCTION

The Veteran served on active duty for training from September 1980 to March 1981 and she also had active service from April 2001 to May 2002, February 2003 to May 2004, and from July 2010 to June 2011.  

This appeal is before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for mild DDD of the lumbar spine, and evaluated it as noncompensably disabling.  It was remanded by the Board in September 2012.  In a May 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's rating for lumbar spine DDD from 0 to 10 percent, effective March 13, 2013.  

In a January 2015 decision, the Board, in pertinent part, denied an initial compensable rating for lumbar spine DDD for the period prior to March 27, 2012; granted a 10 percent rating for lumbar spine DDD beginning March 27, 2012; and further granted a 20 percent rating for lumbar spine DDD beginning March 13, 2013.  In addition, the Board granted an initial 10 percent rating for bilateral pes planus prior to March 27, 2012 and further granted a 30 percent rating for this disorder beginning March 27, 2012.  Also, the Board denied initial compensable ratings for hammer toes of the second, third, and fourth toes of the right and left foot, and further denied the Veteran's claims seeking service connection for hyperlipidemia, a vision disability, hypertension, and bilateral hearing loss.  The Board remanded the claims seeking service connection for a right shoulder disability, a disability manifested by a chronic cough, and an initial compensable rating for status post left bunionectomy for additional evidentiary development.  Once the remanded claims were returned to the Board, in the March 2016 decision, the Board remanded these claims once again to ensure the January 2015 remand directives had been complied with.  

The Veteran appealed the portion of the January 2015 decision that denied an initial compensable rating for DDD of the lumbar spine for the period prior to March 27, 2012 to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) by the parties to vacate this portion of the January 2015 Board decision and remand for further review.  The Board notes that the Veteran did not appeal the Board's denial of her claims seeking service connection for hyperlipidemia, a vision disability, hypertension, bilateral hearing loss.  She also did not appeal the 10 percent rating assigned for DDD of the lumbar spine from March 27, 2012 to March 12, 2013, the 20 percent rating for DDD of the lumbar spine since March 13, 2013, the 10 percent rating for bilateral pes planus prior to March 27, 2012, and the 20 percent rating for bilateral pes planus from March 27, 2012.  In addition, the Veteran did not appeal the Board's determination that entitlement to an initial compensable rating for hammer toes of the second, third, and fourth toes bilaterally was not warranted.  

Lastly, the Veteran submitted additional evidence to the Board after the appeal was returned to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration dated May 19, 2016.  38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

For the period prior to March 27, 2012, the Veteran's DDD of the lumbar spine was manifested by no more than normal range of motion with subjective reports of painful motion, tenderness and stiffness on a constant basis.  


CONCLUSION OF LAW

For the period prior to March 27, 2012, the criteria for an initial 10 percent schedular rating, but no higher, for DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3, 4.1-4.14, 4.21, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2007.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  Treatment records issued from the William Beaumont Army Medical Center (WBAMC) have also been associated with the claims file.  In addition, VA afforded the Veteran examinations in connection to her low back disorder in March 2007 and June 2010.  

Here, the Board finds that, collectively, the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  The medical examination reports and opinions, along with her VA and service treatment records generated during the relevant time period, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2015).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  


Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454 -51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 10 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Diagnostic Code 5003, for degenerative arthritis provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

For the period prior to March 27, 2012, the Veteran's DDD of the lumbar spine has been evaluated as noncompensably disabling pursuant to the previsions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran contends that during this time period, her low back disability was more disabling than contemplated by the noncompensable rating assigned.  

At the March 2007 VA examination, the Veteran complained of low back pain when sitting, standing, and running, and further reported that the pain radiated throughout her legs. It was noted that she could walk two and a half miles in about 30 minutes, and was able to do her full time job as a staff administrative assistant despite any problems with her knees, back, or feet.  It was noted that she did not have problems with daily activities involving any of the examined areas.  On physical examination of the back, her gait was normal and she could heel and toe walk without difficulty.  Range of motion of the thoracolumbar spine was full 90 degrees of flexion, and 30 degrees of extension, and right and left lateral flexion and rotation.  The Veteran reported to experience pain at the endpoint with all motion.  However, there was no additional limitation of motion with repetitive motion.  Straight leg raise was positive at 80 degrees bilaterally without pain.  Sensation was intact to light touch in both feet.  The Veteran's deep tendon reflexes were shown to be 2+ with knee jerk and ankle jerk bilaterally.  X-rays revealed mild narrowing of the L5-S1 disk space, and the Veteran was diagnosed with having mild degenerative disk disease, L5.  The examiner did note that the Veteran was referred with a diagnosis of arthritis in her back, but she did not have that.  

At the June 2010 VA examination, the Veteran reported continued chronic low back pain that varied in severity, and increased with activities such as bending, lifting, and prolonged sitting.  She also reported pain that radiated to the right leg down to the level of the calf.  The Veteran denied any loss of bowel or bladder sphincter function, and further denied being placed on prescribed bed rest during the past year.  With regard to her occupation, it was noted that she worked on a full-time basis for the Army Reserve, and her duties primarily involved office-type work.  She stated that she did not use any assistive devices, was independent in her activities of daily living, and was able to perform her job duties.  On physical examination, the Veteran walked with a normal gait pattern and was able to stand erect.  She was also shown to have flexion to 105 degrees, extension and right and left lateral bending to 25 degrees, and right and left lateral rotation to 30 degrees.  Pain at endpoint with associated grimacing was noted with lumbar extension and right and left lateral bending, but not with flexion or rotation.  There was no additional limitation of motion following repetitive motion, and she reported some mild tenderness to palpation in the right lower lumbar region.  There were no objective manifestations of spasm or tenderness.  Straight leg raising was negative bilaterally.  

Subsequent treatment records issued from the WBAMC, and dated from 2010 through 2012; reflect that the Veteran was seen on a regular basis for complaints of, and treatment for, her chronic back pain.  These records predominantly demonstrate that she underwent numerous forms of treatment through physical therapy sessions for treatment of her lower back condition.  

After a careful review of the record, and resolving all doubt in her favor, the Board finds that for the period prior to March 27, 2012, the medical evidence supports the assignment of a 10 percent disability rating, but no higher, for DDD of the lumbar spine.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 3-5.  A veteran experiencing an actually painful joint is entitled to at least the minimum compensable rating for the joint under the appropriate diagnostic code to the joint involved.  In other words, section 4.59 does not require "objective" evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  Petitti v. McDonald, 27 Vet. App. 415, 424-30 (2015).  

In this case, at the March 2007 VA examination, the Veteran reported low back pain with sitting, standing and running, and she also commented that the pain radiated into her lower leg.  At the June 2010 VA examination, the Veteran reported increasing low back pain with activities such as bending and prolonged sitting.  During both VA examinations, the Veteran reported to experience pain at the endpoint of the range of motion exercises.  The June 2010 VA examiner specifically observed the Veteran grimacing with lumbar extension and right and left lateral bending.  Subsequent medical records issued from WBAMC reflect the Veteran's complaints of ongoing low back pain.  During the December 2010 and January 2011 treatment visits, the Veteran reported to have low back pain that radiated into the right thigh when performing functional tests, which included 1/2 squats five times.  Upon conducting the range of motion exercises, Veteran was shown to have flexion to 90 degrees with pain, and extension to 30 degrees with complaints of worsening pain.  

The Board recognizes the Veteran's statements attesting to her constant pain and discomfort.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing her symptoms are considered to be competent and credible evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  As such, the Board finds that there is credible medical and lay evidence of painful motion.  The minimum compensable rating under the limitation of motion code pertaining to the lumbar spine is 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Therefore, a 10 percent rating is warranted for the Veteran's DDD of the lumbar spine for the period prior to March 27, 2012 under Diagnostic Code 5243, 38 C.F.R. § 4.59, Burton, 25 Vet. App. at 3-5, Petitti, 27 Vet. App. at 424-30.  

However, in considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of the 10 percent rating assigned herein, for her service-connected lumbar spine disability, for the period prior to March 27, 2012.  As noted above, the March 2007 and June 2010 VA examination reports reflect that the Veteran had flexion to 90 degrees and 105 degrees, respectively, with no additional limitation of movement upon repetitive motion.  As such, her flexion has always been shown to be greater than 60 degrees throughout the appeal.  Moreover, the combined range of motion of the thoracolumbar spine was greater than 120 degrees at each examination.  In addition, the Veteran did not exhibit any muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour at either examination.  Indeed, the Veteran was shown to walk with a normal gait pattern at both VA examinations, and the June 2010 VA examiner noted that the Veteran stood erect upon physical examination.  Additionally, during an April 2011 treatment session at the WBAMC, the treatment provider noted that the Veteran displayed a normal tandem gait, a normal tip-toe walk, and a normal heel walk.  

The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the record reflects that the Veteran did not report experiencing any incapacitating episodes as a result of her back pain at either VA examination during the relevant rating period.  As discussed above, the Veteran denied having been prescribed bed rest by any of her physicians during her VA examinations.  In addition, her medical records are devoid of any findings, notation or treatment for any episodes of incapacitation, and there are no medical records indicating that her physician recommended or prescribed bed rest.  Therefore, the medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least two weeks, but less than four weeks, during the past twelve months, and a higher rating is not warranted under the criteria for intervertebral disc syndrome for the period prior to March 27, 2012.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5003.  The Board notes that the Veteran underwent an x-ray of the lumbar spine in March 2007, the results of which reflected an impression of mild degenerative disk disease at L5.  The Veteran underwent another x-ray of the lumbar spine at the WBAMC in April 2011, the results of which reflected an impression of mild degenerative joint disease (DJD) of the lumbar spine, degenerative disc disease at L3-L4 and L4-L5, and facet joint disease bilaterally.  However, the Veteran has never been noted to display symptoms other than pain, tenderness, and discomfort as a result of her disability; symptoms which are contemplated by the 10 percent evaluation assigned herein.  Therefore, the Board finds that for the period prior to March 27, 2012, an increased rating in excess of 10 percent is not warranted for the Veteran's service-connected lumbar spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With respect to any neurological complications, the Board acknowledges that the Veteran reported to experience pain in her lumbar spine that travelled down her right leg at the March 2007 VA examination.   However, results of the neurological evaluation were negative for any abnormalities.  In this regard, the deep tendon reflexes were shown to be 2+ during knee jerk and ankle jerk bilaterally, and the Veteran's sensation was described as intact to light touch in both feet.  Also, at the June 2010 VA examination, normal motor and sensory findings were observed on neurological evaluation of the lower extremities.  The Veteran's reflexes were trace to 1+ at the knees and 2+ at the ankles.  In addition, results of the straight leg raising test were negative bilaterally.  At an April 2011 treatment visit at WBAMC, neurological test results revealed normal muscle tone, and the Veteran's muscle strength was 5/5 throughout.  In addition, results of the Romberg test were shown to be negative and all four extremities were intact to temperature and vibration.  Additionally, the Veteran has not reported to have any bowel or bladder symptomatology associated with her lumbar spine disability, and the medical evidence of record does not reflect any such pathology.  The remainder of the Veteran's treatment records from the VA and WBAMC were also negative for any neurological abnormalities.  

Thus, a separate rating beyond what has already been assigned is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned rating is provided for certain manifestations of the service-connected lower spine, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that her lumbar spine disability is manifested by pain, discomfort and tenderness.  Her symptoms and the type of resulting functional impairment described by her are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  

In addition to the one that is the subject of this appeal, the Veteran has the following service-connected disabilities: obstructive sleep apnea, a cervical spine disability including radiculopathy of both upper extremities, migraine headaches, anxiety disorder, pes planus, arthritis of both knees, tinnitus, left foot hammer toes and status post bunionectomy, right foot hammer toes, gastroesophageal reflux disease, traumatic brain injury, and fibromyalgia.  The record does not show that those disabilities have a collective effect acting with her low back disability to make her disability picture and exceptional one.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The Veteran did not specifically raise a claim of a TDIU due to her service-connected disabilities for the period prior to March 27, 2012.  

At the March 2007 VA examination, it was noted that the Veteran could perform her full time job as a staff administrative assistant despite any problems with her knees, back, or feet.  In addition, at the June 2010 VA examination, the examiner noted that the Veteran was still working as an administrative assistant for the Army Reserve on a full-time basis, and she was able to perform her job duties.  Indeed, for the period prior to March 27, 2012, the medical evidence does not reflect that the Veteran was precluded from gainful employment as a result of her low-back disability.  Further, the Veteran did not at any time indicate or claim that she was unable to obtain and maintain employment as a result of her service-connected disabilities.  In light of the Veteran's continued employment during the relevant period on appeal, and given that she was able to perform her occupational duties despite any problems associated with her disabilities, the Board finds that a TDIU claim was not raised and there is no basis for granting a TDIU for the period prior to March 27, 2012.  

In summary, a 10 percent schedular rating is warranted for the period prior to March 27, 2012.  The preponderance of evidence is against awarding a higher or additional schedular rating and is against referring the case for extraschedular 

(CONTINUED ON NEXT PAGE)

consideration so there is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

For the period prior to March 27, 2012, an initial 10 percent disability evaluation for DDD of the lumbar spine has been granted, subject to the provisions governing the award of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


